Citation Nr: 1200722	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  11-17 893	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for left shoulder disability.

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for left knee disability.



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The Veteran served on active duty from February 1988 to June 1988, from March 2003 to July 2003, and from August 2005 to November 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.


FINDING OF FACT

In December 2011, prior to the promulgation of a decision in the appeal, the Veteran submitted a written statement to the Board withdrawing his claims from appeal.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal on the issue of whether new and material evidence has been presented to reopen a claim of entitlement to service connection for left shoulder disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for withdrawal of an appeal on the issue of whether new and material evidence has been presented to reopen a claim of entitlement to service connection for left knee disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In December 2011, prior to the promulgation of a decision in the appeal, the Veteran submitted a written statement to the Board withdrawing his claims from appeal.  As there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal.  The case, therefore, is dismissed.


ORDER

The appeal on the issue of whether new and material evidence has been presented to reopen a claim of entitlement to service connection for left shoulder disability is dismissed.

The appeal on the issue of whether new and material evidence has been presented to reopen a claim of entitlement to service connection for left knee disability is dismissed.


		
DENNIS F. CHIAPPETTA
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


